 1

 2

 3

 4

 5

 6

 7                                   UNITED STATES DISTRICT COURT

 8                          FOR THE EASTERN DISTRICT OF CALIFORNIA

 9

10   GUILLERMO TRUJILLO CRUZ,                          No. 1:19-cv-01270-DAD-SAB (PC)
11                      Plaintiff,
12          v.                                         ORDER ADOPTING FINDINGS AND
                                                       RECOMMENDATIONS AND
13   L. GONZALEZ,
                                                       (Doc. Nos. 7, 8)
14                      Defendant.
15

16          Plaintiff Guillermo Trujillo Cruz is a state prisoner proceeding pro se in this civil rights

17   action pursuant to 42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge

18   pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

19          On October 11, 2019, the assigned magistrate judge issued findings and recommendations

20   recommending that plaintiff’s application to proceed in forma pauperis under 28 U.S.C.

21   § 1915(g) be denied because plaintiff had suffered three or more prior strike dismissals of actions

22   filed by him and that he be ordered to pay the required $400.00 filing fee for this action in full

23   within thirty (30) days. (Doc. No. 8 at 2–3.) The findings and recommendations were served on

24   plaintiff and contained notice that objections thereto were to be filed within fourteen (14) days

25   after service. (Id. at 3.) On November 8, 2019, plaintiff filed objections to the findings and

26   recommendations. (Doc. No. 12.)

27          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C), this court has conducted a

28   de novo review of the case. Having carefully reviewed the entire file, including plaintiff’s
                                                       1
 1   objections, the court concludes that the magistrate judge’s findings and recommendations are

 2   supported by the record and proper analysis.

 3          Although plaintiff does not contest that he has accumulated at least three prior strike

 4   dismissals, enough to be barred by the “three strikes” provision, he contends that he qualifies for

 5   the exception under the provision for prisoners who face “imminent danger of serious physical

 6   injury.” See 28 U.S.C. § 1915(g). In his objections, plaintiff merely asserts that he “genuinely

 7   fears he will continue to face more of the same abuse,” referring to a prior incident of alleged

 8   excessive use of force, and that “the Office of Internal Affairs turn[ed] a blind-eye to that risk and

 9   did nothing to protect him from that risk.” (Doc. No. 12 at 3–4.) However, plaintiff’s objections

10   do not address the magistrate judge’s finding that “[p]laintiff presents absolutely no allegations

11   that he faced a present threat of serious physical injury at the time he filed the complaint, as his

12   allegations relate solely to the alleged excessive force that took place over two months prior to

13   filing the complaint.” (Doc. No. 8 at 2.) Accordingly, plaintiff’s objections provide no basis

14   upon which to reject the pending findings and recommendations.

15          Accordingly,

16          1.      The findings and recommendations issued on October 11, 2019 (Doc. No. 8) are

17                  adopted in full;

18          2.      Plaintiff’s motion to proceed in forma pauperis (Doc. No. 7) is denied;

19          3.      Within thirty (30) days from the date of service of this order, plaintiff shall pay the

20                  $400.00 filing fee in full in order to proceed with this action;
21          4.      Plaintiff is forewarned that failure to pay the filing fee within the specified time

22                  will result in the dismissal of this action; and

23          5.      This matter is referred back to the assigned magistrate judge for further

24                  proceedings consistent with this order.

25   IT IS SO ORDERED.
26
        Dated:     March 24, 2020
27                                                         UNITED STATES DISTRICT JUDGE

28
                                                       2
